Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a Law of Nature without significantly more. The claim(s) recite(s) “the non-crosslinked peroxydicarbonate-branched polypropylene at a first extrusion temperature for a selected portion of the three-dimensional article, and extruding the non-cross linked peroxydicarbonate-branched polypropylene at a second extrusion temperature for another selected portion of the three-dimensional article, thereby imparting different mechanical properties of the three- dimensional article in the selected portion and the another selected portion”. This judicial exception is not integrated into a practical application because the result of extruding of the peroxydicarbonante –branched polypropylene at two different temperatures to create two 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al (herein referred to as Mikulak (US 2012/0070619 A1)) in view of  Hogt et al (herein referred to as Hogt (US 6,323,289 B1)) and Lower (US 2016/0271876 A1).
Regarding claim 1, Mikulak discloses a process for printing a three-dimensional object, comprising: providing a highly-branched isotactic polypropylene filament [0045], flake, pellet or powder adapted for one of a fused deposition modeling printer or a fused filament fabrication 
Furthermore, in the same field of endeavor, Hogt, teaches the use of peroxydicarbonate-branched polypropylene as the type of polypropylene to use (column 1, lines 10-15).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the type of polypropylene used by Hogt, since it allows for increased melt strength.
Furthermore, figure 2 delineates an inner core 36 and outer shell 38, and discloses the inner core 36 polypropylene filaments are made of in particular a highly branched isotactic polypropylene [0042]. Isotactic polypropylene is equivalent to a non-cross-linked branched polypropylene. 
Although Mikulak is silent to varying a temperature of an extruder head of the printer to vary a property of the printed polymer, thus imparting varied properties in selected portions of the three-dimensional article, analogous 3D printing art, Lower teaches using different temperatures of the extruded product to adjust the viscosity of the product [0048]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date 
Regarding claims 2-4
Regarding claim 5, Mikulak teaches all of the claims as mentioned above. Mikulak is silent in regards to wherein the non-crosslinked peroxydicarbonate-branched polypropylene comprises a polypropylene branched by reaction with a peroxydicarbonate selected from the group consisting of: bis(4-tert-butylcyclohexyl) peroxydicarbonate, dicetyl peroxydicarbonate, and dimyristyl peroxydicarbonate. However, Hogt teaches “more preferred are bis(4-tert-butylcyclohexyl) peroxydicarbonate, dicetyl peroxydicarbonate, and dimyristyl peroxydicarbonate” (column 3 line 67-column 4 line 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated these peroxydicarbonate since these peroxides “influence the melt flow index of the (co) polymer and/or enhance the degree of modification of the (co) polymer. 
Regarding claims 8-10, Mikulak is silent in regards two or more extruder heads; the process further comprising operating the two or more extruder heads at different temperatures to vary a property of the printed section and providing a first peroxydicarbonate-branched polypropylene to a first extruder head; and proving a second peroxydicarbonate-branched polypropylene to a second extruder head. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use two or more extruder heads at different temperatures and to have a first peroxydicarbonate-branched polypropylene to a first extruder head; and providing a second peroxydicarbonate-branched polypropylene to a second extruder head since a skilled artisan would understand for the economy of scale in a mass production process one would need more than one extruder head. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation 
Regarding claim 11, Mikulak, Hogt and Lower teaches all of the claims as mentioned above. Hogt further teaches wherein the first and second peroxydicarbonate-branched polypropylene are branched by reaction with one or both of different peroxydicarbonates or differing amounts of peroxydicarbonate. Hogt discloses “more preferred are bis(4-tert-butylcyclohexyl) peroxydicarbonate, dicetyl peroxydicarbonate, and dimyristyl peroxydicarbonate... Optionally a combination of peroxydicarbonates or peroxydicarbonates and other peroxides may be employed in order to influence the melt flow index of the (co)polymer and/or enhance the degree of modification of the (co) polymer” (column 3 line 67-column 4 line 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used different peroxydicarbonates or differing amounts to “influence the melt flow index of the (co)polymer and/or enhance the degree of modification of the (co) polymer.”
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant argues the cited arts fail to disclose the extruded polypropylene at two different temperatures at selected portions. Examiner disagrees. Analogous 3D printing art, Lower teaches using different temperatures of the extruded product to adjust the viscosity of the product [0048]. Furthermore, extruding polypropylene at two different temperatures which create two different mechanical properties is an inherent function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743